DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on November 19, 2020.
Claims 21, 30, and 37 are amended.  Claim 42 is cancelled.  Claim 47 is a new claim.  Claims 21, 24-30, 33-37, 40, 41, and 43-47 are pending for examination.  Claims 21, 30, and 37 are independent claims.  

Claim Rejections - 35 USC § 112
Regarding Claims 37, 38, 40, and 46, Applicant’s Amendment resolves the previous issues of lack of written description.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 28, 30, 37, and 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand, Deepak, U.S. Patent Application 2004/0085354 A1 (published May 6, 2004) (hereinafter “Massand”) in view of Klug, John R., U.S. Patent 5,799,320 (issued Aug. 25, 1998) (hereinafter “Klug”) and Seidman, Gerry, U.S. Patent Application 2003/0179230 A1 (published Sep. 25, 2003) (hereinafter “Seidman”).
Regarding Claim 21, Massand teaches a method for collaboratively reviewing a document (e.g., Massand, Abstract and paras. 13 and 32, describing a method, system, and software product for simultaneous collaboration on a document), comprising:
Providing simultaneous display of a document stored in a data store to an author user and a second user, wherein changes to the document by the author user and the second user are integrated into the document in real time (e.g., Massand, Abstract and paras. 13-15, 32, 37, and 67, describing simultaneous collaboration in real time between an author and a group of reviewers, describing a master data file viewed on several computers simultaneously, and describing simultaneous viewing and commenting on a document by multiple users; and Abstract and para. 13, indicating the master data file stored in a data store);
Receiving edits to a section within the document from the author user (see, e.g., id., para. 33 and Fig. 3, describing and illustrating a method and system of collaboration in which a user who is the author of a document is , wherein the second user is allowed to add a comment to the section of the document and prevented from editing the section within the document while the section within the document is being edited by the author user (see, e.g., id., para. 33 and Fig. 3, describing the document stored in a central database and locked such that the document may only be modified by the owner, and Abstract and paras. 49 and 58, describing arrangements in which reviewers are invited by the author to comment on a document but only the author or owner may edit or change the document directly.  Note that a reviewer that is prevented from editing a document is also prevented from editing a given portion or section within the document);
While the author user is editing the document, receiving a comment to the section within the document from the second user (see, e.g., id., para. ;
Automatically synchronizing the comment with the section within the document (see, e.g., id., para. 44 and Figs. 3 and 10, describing and illustrating embodiments in which the owner views the document and comments of reviewers on a single display simultaneously and describing embodiments in which each of the paragraphs that have generated a comment or modification are visually demarcated, and para. 11, describing displaying the document and comments of a plurality of reviewers at the same time on a single screen so as to allow the editor or author to scroll through portions of the document and view the identity of the reviewer and the comments suggested on that portion of the document [representing synchronization of comments with portions within the document]); and
While the author user is editing the document, causing the comment within the document to be displayed to the author user (see, e.g., id., para. 44, describing the owner viewing the document and comments on a single 
However, Massand appears to be silent regarding the method wherein changes to the document by the author user and the second user are integrated into the document at the data store in real time.
Klug teaches a method for collaboratively reviewing a document (see, e.g., Klug, Abstract, describing an arrangement in which a user of any of a plurality of personal computers linked over a network is able to edit a file in one of the personal computers) wherein changes to a document by a first user and a second user are integrated into the document at a data store in real time (see, e.g., id., col. 9, line 44 – col. 11, line 9, and Fig. 3A, describing and illustrating a flow chart of a method in which multiple users edit a document at a host computer from multiple other computers with any of the multiple users being able to simultaneously edit the document such that changes are made to the file at the host computer; and col. 4, lines 55-60, and col. 8, lines 14-17, indicating substantially real time editing of a single document by a plurality of personal computer users).
Massand and Klug are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been see, e.g., Klug, col. 2, lines 11-47, and col. 4, lines 35-60; and in view of the value of maintaining a master file known in the art).
However, although Massand indicates that a document owner may arbitrarily edit any portion of a document while other users provide comments on specific portions of documents (see, e.g., Massand, paras. 34 and 44), Massand as modified by Klug does not explicitly teach receiving and providing the comment while the author user is editing the section within the document.
Seidman teaches a method for collaboratively reviewing a document (see, e.g., Seidman, Abstract, describing a method and apparatus for providing real-time synchronized data models across multiple computers/devices and for producing deeply collaborative user interfaces), comprising: while a first user is editing a section within a document, receiving feedback from a second user; and while the first user is editing the section within the document, providing the feedback to the first user (see, e.g., id., para. 14, describing providing a mechanism for participants in an interactive collaboration comprising document processing and editing applications to express assignment and exchange of write locks of portions of a document indicating which participant can change that portion of the document to enable multiple concurrent editing of the document; para. 17, describing methods of graphical feedback to provide feedback about what other users/participants are viewing and which portions of the see also, e.g., id., para. 113, describing embodiments in which users some users do not have an ability to edit and indicating an ability to annotate associated with an ability to select).
Massand and Seidman are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, and Seidman and implement a method for collaboratively reviewing a document in which, while a first user is editing a section within a document, a comment to the section within the document is received from a second user and the comment within the document is provided to the first user in order to improve collaboration among users while allowing specific users to edit designated portions of a document (see, e.g.
Regarding Claim 28, Massand as modified by Klug and Seidman teaches the method of Claim 21, wherein the comment is a suggested edit to the document (e.g., Massand, para. 34, describing a reviewer providing input on a document in the form of suggested changes such as edits to specific portions of the document).
Regarding Claim 30, Massand as modified by Klug and Seidman teaches a computing system corresponding to the methods of Claims 21 and 28.  The same rationales of rejection provided above are applicable.  Massand as modified by Klug and Seidman further teaches the computing system comprising at least one processing unit (e.g., Massand, para. 31) causing the computing system to receive an indication to accept the comment by the author user; and while the author user is editing the section within the document, automatically apply the suggested edit from the second user to the section within the document (see, e.g., id., paras. 14, 44, and 47, describing embodiments comprising an author selectively accepting suggested modifications to a document, and para. 44 and Fig. 10, describing and illustrating a user interface having an editing window displaying the document and in which each paragraphs that has a comment or modification from any one or multiple reviewers is demarcated with a color object or glyph to allow easy spotting of where modifications are and describing the owner of the document accepting or rejecting changes from reviewers and free editing the document.  See also the discussion of application of the teachings of Seidman in Claim 21 above).
Regarding Claim 37, Massand as modified by Klug and Seidman teaches a computer storage device corresponding to the computing system of Claim 30.  The same rationale of rejection provided above is applicable.  
Regarding Claim 44, Massand as modified by Klug and Seidman teaches the method of Claim 21, further comprising: providing, to a third user, access to the document while the author user and second user are simultaneously accessing the document, wherein automatically synchronizing the comment with the section within the document further causes the comment within the document to be displayed to the second user and the third user (see, e.g., Massand, Abstract and paras. 13-15, 32, 37, and 67, describing simultaneous collaboration in real time between an author and a group of reviewers [representing second and third users]; para. 49, describing suggested changes of a reviewer sent to other reviewers; and para. 50, describing embodiments in which reviewers are allowed to each other’s comments.  Simultaneous access and display of comments to the author and multiple reviewers is obvious over these teachings).
Regarding Claim 45, Massand as modified by Klug and Seidman teaches a computing system corresponding to the method of Claim 44.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 46, Massand as modified by Klug and Seidman teaches a computer storage device corresponding to the method of Claim 44.  In view of the discussion of Claim 37, the same rationale of rejection provided above is applicable.  
Regarding Claim 47, Massand as modified by Klug and Seidman teaches the method of Claim 1, wherein changes to the document are one of an edit or a comment (see, e.g., Massand, Abstract and paras. 13-15, 32, 37, and 67, describing simultaneous collaboration in real time between an author and a group of reviewers and describing simultaneous viewing and commenting on a document by multiple users), and changes to the document are written into the document at the data store in real time (see, e.g., Klug, col. 9, line 44 – col. 11, line 9, and Fig. 3A, describing and illustrating a flow chart of a method in which multiple users edit a document at a host computer from multiple other computers with any of the multiple users being able to simultaneously edit the document such that changes are made to the file at the host computer; and col. 4, lines 55-60, and col. 8, lines 14-17, indicating substantially real time editing of a single document by a plurality of personal computer users.  One of ordinary skill in the art would have been motivated to write changes and various kinds to a document at a data store in real time under the same rationale as provide in the discussion of Claim 21 above).

Claims 24-27, 33-36, and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug and Seidman and in further view of Walker et al., U.S. Patent 7,249,314 B2 (issued Jul. 24, 2007) (hereinafter “Walker”).
Regarding Claim 24, Massand as modified by Klug and Seidman teaches the method of Claim 21 as discussed above and further teaches the method wherein content of the document is divided into one or more sections, and wherein each section is associated with an identifier (see, e.g., Massand, paras. 13, 14, 39, and 44, describing capture and storage of a reviewer’s modifications of a document, describing embodiments comprising an index referencing the portion of a document in which a modification was made [indicating portion or section identifiers in some form], providing an example of modifications indexed on a paragraph-by-paragraph basis, and 
However, although index functionality requires identifiers to be unique in some form, Massand as modified by Klug and Seidman does not explicitly describe each section being associated with a unique identifier.
Walker teaches a method for collaboratively reviewing a document (see, e.g., Walker, Abstract and col. 2, lines 24-29, describing a system and methods for simultaneously editing of a document by two or more users, the system typically including a number of client computers which users use to access the system), comprising: receiving an edit to a document from a user, wherein content of the document is divided into one or more sections, and wherein each section is associated with a unique identifier (see, e.g., id., see, e.g., id., Abstract and col. 2, lines 32-56, describing simultaneous editing of a document and describing one or more documents stored In a workspace and each document divided into sections stored in separate data containers; and col. 8, lines 1-9, describing a Container class comprising various fields including a “container_id” field that records an identifier for a container that is unique with respect to all containers in the workspace and may be unique with respect to all workspaces).
Walker is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, and Walker and implement a method for collaboratively reviewing a document in which see, e.g., Walker, col. 1, line 13, – col. 2, line 20; and in view of the value of unique identifiers well known in the art).
Regarding Claim 25, Massand as modified by Klug and Seidman and as further modified by Walker teaches the method of Claim 24, further comprising: associating the comment with the section within the document (see, e.g., Massand, paras. 13, 14, 39, and 44, describing embodiments comprising capture and storage of a reviewer’s modifications of a document involving an index referencing the portion of a document in which a modification was made and providing examples of modifications indexed and demarcated on a paragraph-by-paragraph basis).
Regarding Claim 26, Massand as modified by Klug and Seidman and as further modified by Walker teaches the method of Claim 25, wherein associating the comment with the section within the document comprises associating the comment with a unique identifier corresponding to the section within the document (see, e.g., Massand, paras. 13, 14, 39, and 44, describing embodiments comprising an index referencing the portion of a document in which a modification was made and providing examples of modifications indexed and demarcated on a paragraph-by-paragraph basis; and see, e.g., Walker, Abstract and col. 2, lines 32-56, describing each document divided into sections stored in separate data containers; and col. 8, lines 1-9, describing use of a unique identifier for data containers).
Regarding Claim 27, Massand as modified by Klug and Seidman and as further modified by Walker teaches the method of Claim 24, wherein the one or more sections of the document are identified by at least one of the following delimiters: a word, a line, a paragraph, and a sentence (see, e.g., Massand, paras. 13, 14, 39, and 44, providing examples of modifications indexed and demarcated on a paragraph-by-paragraph basis.  Note that the cited teachings anticipate the alternative language of the claim).
Regarding Claim 33, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computing system corresponding to the method of Claim 24.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 34, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computing system corresponding to the method of Claim 25.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 35, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computing system corresponding to the method of Claim 26.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 36, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computing system corresponding to the method of Claim 27.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 40, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computer storage device corresponding to the method of 
Regarding Claim 41, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computer storage device corresponding to the method of Claim 25.  In view of the discussion of Claim 37, the same rationale of rejection provided above is applicable.  
Regarding Claim 42, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computer storage device corresponding to the method of Claim 26.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  
Regarding Claim 43, Massand as modified by Klug and Seidman and as further modified by Walker teaches a computer storage device corresponding to the method of Claim 27.  In view of the discussion of Claim 30, the same rationale of rejection provided above is applicable.  

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug and Seidman and in further view of Diamond et al., U.S. Patent Application 2006/0282762 A1 (published Dec. 14, 2006) (hereinafter “Diamond”).
Massand as modified by Klug and Seidman teaches the method of Claim 21 as discussed above but appears to be silent regarding the method wherein the comment is associated with a previous comment, and wherein providing the comment within the document comprises associating the comment with the previous comment.
Diamond teaches a method for collaboratively reviewing a document (see, e.g., Diamond, Abstract and paras. 11 and 12, describing methods directed to collaborative document review), comprising: receiving a comment to a document from a user, wherein the comment is associated with a previous comment, and wherein providing the comment within the document comprises associating the comment with the previous comment (see, e.g., id., paras. 11, 12, 23, and 24, describing web-based embodiments of collaborative document review in which comments are received through a web-accessible application at a client; para. 36, indicating annotations having an annotation number or identifier and corresponding comments and other information; and Abstract and paras. 11 and 31, describing allowing each reviewer to provide further comment on any annotation and describing embodiments in which a reviewer responds to a prior annotation and indicating viewing further annotations in association with underlying previous annotations).
Diamond is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, and Diamond and implement a method for collaboratively reviewing a document in which a comment is associated with a previous comment and in which providing the comment within a document comprises associating the comment with the previous comment in order to allow a reviewer to reference specific content of a collaboration for a comment including a previous comment within the collaboration so as to allow see, e.g., Diamond, Abstract and para. 11; and in view of the value of target-based annotations well known in the art).  

Response to Arguments
Applicant’s arguments filed November 19, 2020, have been fully considered but they are moot in view of the new grounds of rejection.  Note that limitations regarding real time integration or writing of changes to a document are rendered obvious over newly added reference Klug as discussed in the rejections above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Walker et al., U.S. Patent Application 2002/0065848 A1 (published May 30, 2002), teaching systems and methods for simultaneous editing of one or more documents.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached at (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
3/13/2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174